—Judgment, Supreme Court, Bronx County (John Perone, J., at hearing; William Mogulescu, J., at jury trial and sentence), rendered December 1, 1998, convicting defendant of burglary in the third degree, petit larceny, and criminal possession of stolen property in the fifth degree, and sentencing him to an aggregate term of 3 to 6 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. In view of the totality of the circumstances surrounding defendant’s apprehension, as established at the hearing, there was ample basis for the court to find that the officers who responded to the initial anonymous 911 report of a burglary in progress and attempted to pursue defendant as he ran over the rooftop of the location of the burglary had probable cause to arrest defendant, and to infer that the arresting officer had probable cause to arrest defendant on the basis of the transmission sent by one of the pursuing officers (see People v Gonzalez, 91 NY2d 909; People v Mims, 88 NY2d 99, 113-114).
The evidence at the hearing established that the search of defendant’s jacket was legally conducted as a search incident to defendant’s lawful arrest, since the jacket had not yet been reduced to the exclusive control of the police (see People v Wylie, 244 AD2d 247, lv denied 91 NY2d 946). Concur — Nardelli, J.P., Saxe, Sullivan, Rosenberger and Ellerin, JJ.